                                                                           I




                                                                                lLED

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                                  *
                                                                      IN
                                                                  US DIS

                                                                          f     ERK'S OFFICE
                                                                                CT COURT E.0.N.Y.

                                                                               OV 13 ?01R

                                                                  BRO KLYN OFFICE
                                                                                               *
-----------------------------------------------------------X
MICHAEL BURNS,

                                   Plaintiff,
                                                               ORDER
        v.                                                     16-cv-d2s 1(WFK)

KELLY ENTERPRISES OF STATEN ISLAND,
LLC, NURNBERGER CORPORATION, and
ROBERT KELLY

                                   Defendants.
-----------------------------------------------------------X
WILLIAM F. KUNTZ, II, United States District Judge:

        The Court hereby adopts the report and recommendation ofie Honorable Magistrate

Judge Steven L. Tiscione, ECF No. 37, addressing Plaintiff's motior for damages following

default judgment entered in the above-captioned action, ECF No. 28. The Clerk of Court is
                                                                      I
directed to terminate the motions pending at ECF Nos. 28, 37, and 39.




                                                    SO ORDERED.




                                                                  s/WFK


Dated: Brooklyn, New York
       November 9, 2018
